Name: Commission Regulation (EC) No 2506/94 of 17 October 1994 adjusting the indicative ceilings provided for in Regulation (EEC) No 1112/93 under the supplementary mechanism applicable to trade in beef and veal with Spain
 Type: Regulation
 Subject Matter: Europe;  means of agricultural production;  international trade;  trade policy
 Date Published: nan

 18 . 10 . 94 Official Journal of the European Communities No L 267/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2506/94 of 17 October 1994 adjusting the indicative ceilings provided for in Regulation (EEC) No 1112/93 under the supplementary mechanism applicable to trade in beef and veal with Spain applied for from 3 October 1994 are issued ; whereas provision should therefore be made for this Regulation to apply as from the abovementioned date ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 (3) thereof, Whereas Commission Regulation (EEC) No 1112/93 of 6 May 1993 ('), as last amended by Regulation (EC) No 936/94 (2), fixes the indicative ceiling for imports of live animals from the Community as constituted at 31 December 1985 for the fifth and sixth two-monthly periods of 1994 ; Whereas, by Regulation (EC) No 2172/94 of 5 September 1994 (3), the Commission provisionally suspended the issuing of STM licences and authorized the submission of applications once more as from 3 October 1994 as interim protective measures ; whereas, given the foresee ­ able trend in the Spanish market, the indicative ceiling fixed for the fifth and sixth two-monthly periods of 1994 should be raised as a definitive measure pursuant to Article 85 (3) of the Act of Accession ; Whereas the additional quantities for the fifth two-month period will have been taken into account when licences Article 1 Annex I to Regulation (EEC) No 1112/93 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 3 October 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 October 1994. For the Commission Rene STEICHEN Member of the Commission ( ») OJ No L 113, 7 . 5 . 1993, p. 10 . 0 OJ No L 107, 28 . 4. 1994, p . 27. 3) OJ No L 232, 6 . 9 . 1994, p . 3 . No L 267/2 Official Journal of the European Communities 18 . 10 . 94 ANNEX 'ANNEX I Group CN code Description Indicative ceiling 1994 1 0102 90 Live animals of the bovine species other than pure-bred 400 000 head breeding animals and animals for bullfights (head) of which : January/February : 65 000 March/April : 60 000 May/June : 60 000 July/August : 60 000 September/October : 75 000 November/December : 80 000'